February 11, 2010 Dreyfus Investment Funds -Dreyfus/Standish Global Fixed Income Fund Supplement to Statement of Additional Information (the SAI) dated December 1, 2009 The following information supplements the information contained in the section of the Funds SAI entitled Management Arrangements-Portfolio Management: Brendan Murphy is an additional portfolio manager of Dreyfus/Standish Global Fixed Income Fund. February 11, 2010 Dreyfus Investment Funds -Dreyfus/Standish International Fixed Income Fund Supplement to Statement of Additional Information (the SAI) dated May 1, 2009 The following information supplements the information contained in the section of the Funds SAI entitled Management Arrangements-Portfolio Management: Brendan Murphy is an additional portfolio manager of Dreyfus/Standish International Fixed Income Fund. February 11, 2010 Dreyfus Investment Funds -Dreyfus/Standish Fixed Income Fund -Dreyfus/Standish Global Fixed Income Fund -Dreyfus/Standish International Fixed Income Fund Supplement to Statement of Additional Information (the SAI) dated May 1, 2009 Dreyfus/Standish Global Fixed Income Fund (the Fund) is no longer offered in this SAI. Please refer to the Funds SAI dated December 1, 2009, which is available upon request
